Citation Nr: 0736251	
Decision Date: 11/16/07    Archive Date: 11/26/07

DOCKET NO.  06-38 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for residuals of a low back 
injury (low back disability).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from May 1979 to July 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
service connection for low back disability.

In September 2007, the veteran and his spouse testified by 
video conference at a hearing held before the undersigned 
Veterans Law Judge.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran maintains that although he suffered a football 
injury and had low back problems prior to service, service 
connection is warranted because the condition was aggravated 
due to a low back injury that occurred while he was on active 
duty.  In support, he points out that he was treated for low 
back problems on numerous occasions during service and was 
placed on a physical profile due to the disability.  He also 
reports having chronic low back disability since that time.

In denying the veteran's claim, the RO determined that he had 
a low back disability that pre-existed and was not aggravated 
by service.  In this case, no low back disability was noted 
at service entry.  Further, consistent with the veteran's 
statements and testimony, the service medical records confirm 
that he received significant treatment for his low back 
problems.  These records show that he had marked tenderness 
over the right posterior superior iliac spine with associated 
lumbar spinal paravertebral muscle spasm.  The records 
further reflect that he was diagnosed as having lumbar spinal 
derangement with paravertebral muscle spasm and prescribed 
medications to treat the disability; he was also placed on 
limited physical profile.  The service records indicate, 
however, that in the course of seeking treatment, he 
acknowledged having a pre-service low back injury.  

A veteran who served during a period of war, or during 
peacetime service after December 31, 1946, is presumed to be 
in sound condition when he entered into military service, 
except for conditions noted on the entrance examination.  38 
U.S.C.A. §§ 1111, 1132 (West 2002).  Unless there is clear 
and unmistakable evidence demonstrating the disability 
existed before service and was not aggravated by service, VA 
must presume that the veteran was sound at service entry as 
to his back.  Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. 
Cir. 2004); VAOPGCPREC 3-2003 (2003), 69 Fed. Reg. 25,178 
(2004).  

In light of the above, and given the veteran's complaints of 
a continuity of low back pathology since service, the Board 
finds that he must be afforded a VA examination to determine 
whether he has a low back disability that is related to or 
had its onset during service.  See McLendon v. Nicholson, 20 
Vet. App. 79 (2006).

Finally, the claims file reflects that the veteran was 
awarded disability benefits from the Social Security 
Administration (SSA) due to his low back disability.  To 
date, only the decision awarding him these benefits has been 
associated with the claims folder.  On remand, VA must obtain 
the medical evidence relied upon by the SSA in determining 
his entitlement to disability benefits from that agency.

Accordingly, the case is REMANDED for the following action:

1.  The AMC should obtain directly from 
the SSA, complete copies of any medical 
records that served as the basis for 
its February 2006 decision.  All 
attempts to fulfill this development 
must be documented in the claims file.  
If the search for any such records 
yields negative results, that should be 
noted and the veteran must be informed 
in writing.

2.  After obtaining the above records, 
the AMC should afford the veteran an 
appropriate VA examination to determine 
whether it is at least as likely as not 
that he has a low back disability that 
is related to or had its onset during 
service.  The claims folder should be 
made available to and reviewed by the 
examiner.  The examiner should diagnose 
all low back disabilities found to be 
present, and opine whether it is at 
least as likely as not that any low 
back disability found to be present had 
its onset in, or is related to service, 
and in particular, to the documented 
in-service complaints and treatment for 
low back problems.  In doing so, the 
examiner should be aware of the 
veteran's report of a continuity of 
symptomatology since service and of 
having a pre-service low back injury.  
The rationale for any opinion expressed 
should be provided in a legible report.  

3.  Then, the AMC should adjudicate the 
veteran's claim.  If the benefit sought 
on appeal is not granted, the AMC 
should issue a supplemental statement 
of the case and provide the veteran and 
his representative an opportunity to 
respond.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

